Citation Nr: 1701418	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-35 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability in excess of 30 percent for the service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  






INTRODUCTION

The Veteran, who is the appellant, had active service from February 1965 to February 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the RO in St. Louis, Missouri, which denied an increased rating in excess of 10 percent for the service-connected PTSD.  Subsequently, an October 2012 rating decision increased the disability rating to 
30 percent.  As a higher rating than 30 percent is available and the Veteran is presumed to seek the maximum available benefit for the acquired psychiatric disorder, the issue has remained viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).

This case was previously before the Board in October 2013, where the Board remanded the issue on appeal for additional development, including providing the Veteran with a new VA mental health examination.  As the Board must once again remand the issue on appeal for the new VA mental health examination, the Board need not discuss its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

Increased Rating for PTSD 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
30 percent disability rating assigned.  Specifically, an August 2010 statement reflects that the Veteran advanced that a 50 percent rating was warranted because the condition had worsened.  

In October 2013 the Board remanded the issue on appeal for a new VA mental health examination that was scheduled for December 2013.  The Veteran did not appear for the scheduled VA examination and the AOJ issued a February 2014 supplemental statement of the case.  See February 2014 C&P examination inquiry (showing the Veteran did not attend the scheduled examination).  

Subsequently, a statement received by VA in September 2016 reflects the Veteran reported that he missed the scheduled VA examination because he was out of town due to a family emergency.  The Veteran requested that the VA examination be rescheduled.  See September 2016 statement.  The Board finds that good cause has been shown for the Veteran's absence at the VA examination, and the AOJ should reschedule the VA examination.  See 38 C.F.R. § 3.655(a) (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA mental health examination to assist in determining the current severity of the service-connected PTSD.  The relevant documents from the record should be provided to the VA examiner who should confirm review of the record in the examination report.

2.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 




are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




